UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-7154



STEVEN BYRD,

                                               Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                                Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-04-95)


Submitted:     November 10, 2004            Decided:   December 3, 2004


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Byrd, Appellant Pro Se. John H. McLees, Jr., OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Steven Byrd, a state prisoner, seeks to appeal the

district court’s order dismissing without prejudice his petition

filed under 28 U.S.C. § 2254 (2000) for failure to exhaust state

remedies on all claims.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).          A certificate of appealability will

not   issue    absent   “a   substantial      showing   of   the   denial   of   a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Byrd has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss    the   appeal.      We    also   deny   Byrd’s     motion   for   trial

transcripts at the government’s expense.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED


                                      - 2 -